 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in the securities of MGT Capital Investments,
Inc., a Delaware corporation (the “Company”). The Company is conducting a
private placement (the “Offering”) of up to Seven Hundred Thousand Dollars
($700,000) (the “Minimum Offering Amount”) of units (the “Units”) at a purchase
price of $0.25 per Unit (the “Purchase Price”) with each Unit consisting of (i)
one share (the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) and (ii) a thirty-six (36) month warrant, in the form
attached hereto as Exhibit A (the “Warrant”) to purchase two shares of Common
Stock (the “Warrant Shares”) at an exercise price of $0.25 per share. For
purposes of this Agreement, the term “Securities” shall refer to the Shares, the
Warrants and the Warrant Shares.

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY
SUPPLEMENTS HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY
REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.

 

UNTIL SUCH TIME AS A FORM 8-K IS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY, THIS AGREEMENT IS
CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED, DISTRIBUTED OR
DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS REPRESENTATIVE,
ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.
EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT, ACKNOWLEDGES AND AGREES TO
THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
SUBSCRIBER (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(a)(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.

 

1

 

 

THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.

 

PROSPECTIVE SUBSCRIBERS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH SUBSCRIBER SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON A SUBSCRIBER’S
PARTICULAR FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR
CONSIDERED TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
SUBSCRIBER, WHICHEVER OCCURS LATER.

 

2

 

 

1.SUBSCRIPTION AND PURCHASE PRICE

 

(a)         Subscription. Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Units indicated on page 23 hereof on the terms and conditions described
herein.

 

(b)         Purchase of Units. The Subscriber understands and acknowledges that
the purchase price to be remitted to the Company in exchange for the Units shall
be set at $0.25 per Unit, for an aggregate purchase price as set forth on page
23 hereof (the “Aggregate Purchase Price”), which shall be equivalent to $0.25
per Share, exclusive of the value of the Warrants. The Subscriber’s delivery of
this Agreement to the Company shall be accompanied by payment for the Units
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered to the Company in accordance with the wire
instructions set forth on Exhibit B attached hereto. The Subscriber understands
and agrees that, subject to Section 2 and applicable laws, by executing this
Agreement, it is entering into a binding agreement.

 

2.Acceptance, Offering Term and Closing Procedures

 

(a)         Acceptance. Subject to full, faithful and punctual performance and
discharge by the Company of all of its duties, obligations and responsibilities
as set forth in this Agreement, the Warrant and any other agreement entered into
between the Subscriber and the Company relating to this subscription
(collectively, the "Transaction Documents") to be performed or discharged on or
prior to the Closing in which such Subscriber participates, the Subscriber shall
be legally bound to purchase the Units pursuant to the terms and conditions set
forth in this Agreement. In the event the Closing does not take place because of
(i) the election not to purchase the Units by the Subscriber or (ii) the failure
to effectuate the Initial Closing (as defined below) on or prior to October 9,
2015 (unless extended in the discretion of the Board of Directors) for any
reason or no reason, this Agreement and any other Transaction Documents shall
thereafter be terminated and have no force or effect, and the parties shall take
all steps, including the execution of instructions to the Company, to ensure
that the Aggregate Purchase Price shall promptly be returned or caused to be
returned to the Subscriber without interest thereon or deduction therefrom.

 

(b)         Closing. The closing of the purchase and sale of the Units hereunder
(the “Closing”) shall take place at such time and place as determined by the
Company and may take place in one of more closings. Closings shall take place on
a Business Day promptly following the satisfaction of the conditions set forth
in Section 6 below, as determined by the Company (the “Closing Date”). “Business
Day” shall mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m.
(Eastern Time) of a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to be closed.
The Units purchased by the Subscriber will be delivered by the Company promptly
following the Final Closing Date (as defined herein) of the Offering. The
initial closing shall be referred to as the “Initial Closing” and may be held
upon receipt and acceptance of subscriptions equal to at least the Minimum
Offering Amount prior to October 9, 2015. The date of the Initial Closing is
sometimes referred to as the “Initial Closing Date.” Subsequent closings (each a
“Subsequent Closing”) will be held until the earlier to occur of: (i)
termination of the Offering by the Company, and (ii) October 9, 2015 (the “Final
Closing” and such date of the Final Closing, the “Final Closing Date”), without
additional notice to Subscribers. Officers, directors and affiliates of the
Company and the placement agents, if any, may purchase Units in the Offering.

 

(c)         Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. Prior to the Company’s execution, in the
event that this Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, this Agreement, the
Aggregate Purchase Price received (without interest thereon) and any other
documents delivered in connection herewith will be returned to the Subscriber at
the address of the Subscriber as set forth in this Agreement. If this Agreement
is accepted by the Company, the Company is entitled to treat the Aggregate
Purchase Price received as an interest free loan to the Company until such time
as the Subscription is accepted.

 

(d)          Reserved.

 

3

 

 

(e)         Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Units that the
Subscriber shall thereafter be entitled to receive (including number of shares
of Warrant Shares the Subscriber may thereafter be entitled to receive upon
exercise of the Warrants) shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section) be issuable on such conversion or exercise by a
fraction of which (a) the numerator is the Purchase Price that would otherwise
(but for the provisions of this Section) be in effect, and (b) the denominator
is the Purchase Price then in effect.

 

(f)         Certificate as to Adjustments. In each case of any adjustment or
readjustment in (i) the Shares, (ii) the the number of Warrant Shares issuable
upon the exercise of the Warrants, or (iii) the exercise price of the Warrants,
the Company, at its expense, will promptly cause its Chief Financial Officer or
other appropriate designee to compute such adjustment or readjustment in
accordance with the terms hereof and of the Warrant, and prepare a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company will forthwith
mail a copy of each such certificate to the Subscriber. To the extent any such
certificate contains material non-public information, the Company shall, no
later than the first Business Day after the date of delivery of such certificate
to the Subscriber, include such material non-public information in a Current
Report on Form 8-K filed with the United States Securities and Exchange
Commission (the “SEC”). From and after the filing of such Form 8-K, the Company
shall have disclosed all material non-public information (if any) delivered to
the Subscriber by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions described in such certificate.

 

3.THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

Each Subscriber, severally and not jointly, hereby acknowledges, agrees with and
represents, warrants and covenants to the Company, as follows:

 

(a)         The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(b)         The Subscriber acknowledges its understanding that the Offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:

 

(i)         The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.

 

(ii)         The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws, except sales pursuant to a registration statement or sales that are
exempted under the Securities Act.

 

4

 

 

(iii)         The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.

 

(iv)         The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)         The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.

 

(vi)         The Subscriber (together with its Advisors, if any) has received
all documents requested by the Subscriber, if any, and has carefully reviewed
them and understands the information contained therein, prior to the execution
of this Agreement.

 

(c)         The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only its Advisors. Each
Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is
annexed to this Agreement) the specific details of any and all past, present or
future relationships, actual or contemplated, between the Advisor and the
Company or any affiliate or sub-agent thereof.

 

(d)         The Subscriber has carefully considered the potential risks relating
to the Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” and “Forward Looking Statements” in the Company’s SEC Filings (as
defined below) and any additional disclosures in the nature of Risk Factors
described herein.

 

(e)         The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to assist
the Subscriber in complying with any exemption from registration under the
Securities Act or applicable state securities laws. The Subscriber understands
that any sales or transfers of the Securities are further restricted by state
securities laws and the provisions of this Agreement.

 

(f)         No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units the Subscriber is
not relying upon any representations other than those contained herein.

 

(g)         The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

5

 

 

(h)         The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend:

 

“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE
BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

(i)          Certificates evidencing Securities shall not be required to contain
the legend set forth in Section 3(h) above or any other legend (i) while a
registration statement covering the resale of such Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible to be sold, assigned or transferred under Rule 144 and
the Subscriber is not an affiliate of the Company (provided that the Subscriber
provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of the Subscriber’s counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that the
Subscriber provides the Company with an opinion of counsel (at the expense of
the Company), in a form generally acceptable to the Company, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) business days following the
delivery by the Subscriber to the Company or the transfer agent (with notice to
the Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from the Subscriber as may be required above in this
Section 3(i), as directed by the Subscriber, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Shares or Warrant Shares, credit the
aggregate number of shares of Common Stock to which the Subscriber shall be
entitled to the Subscriber’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to the Subscriber,
a certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of the Subscriber or its designee. The
Company shall be responsible for any transfer agent fees or DTC fees with
respect to any issuance of Securities or the removal of any legends with respect
to any Securities in accordance herewith.

 

(j)          Neither the SEC nor any state securities commission has approved
the Securities or passed upon or endorsed the merits of the Offering. There is
no government or other insurance covering any of the Securities.

 

(k)         The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

6

 

 

(l)          (i)         In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.

 

(ii)         The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

 

(m)        The Subscriber has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transactions contemplated hereby.

 

(n)         The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Securities, and the Subscriber
has relied on the advice of, or has consulted with, only its own Advisors.

 

(o)          The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(p)         No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.

 

(q)         (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(r)         This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

 

(s)         The Subscriber is an “Accredited Investor” as defined in Rule 501(a)
under the Securities Act. In general, an “Accredited Investor” is deemed to be
an institution with assets in excess of $5,000,000 or individuals with a net
worth in excess of $1,000,000 (excluding such person’s residence) or annual
income exceeding $200,000 or $300,000 jointly with his or her spouse.

 

(t)         The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

7

 

 

4.THE COMPANY’S Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to each Subscriber as of the date hereof and as of the Closing Date,
except as set forth in the disclosure schedule attached hereto (the “Company
Disclosure Schedule”, which Company Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation made herein only to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, as follows:

 

(a)         Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company, except where the failure to so
qualify would not, individually or in the aggregate, have a Material Adverse
Effect (as defined in this Section 4(a)). The Company has all requisite power,
right and authority to own, operate and lease its properties and assets, to
carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby,
subject to the Required Approvals. All actions on the part of the Company and
its officers and directors necessary for the authorization, execution, delivery
and performance of this Agreement and the other Transaction Documents, the
consummation of the transactions contemplated hereby and thereby, and the
performance of all of the Company's obligations under this Agreement and the
other Transaction Documents have been taken or will be taken prior to the
Closing. This Agreement has been, and the other Transaction Documents to which
the Company is a party on the Closing will be, duly executed and delivered by
the Company, and this Agreement is, and each of the other Transaction Documents
to which it is a party on the Closing will be, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents. 

 

(b)         Issuance of Securities. The Securities to be issued to the
Subscriber pursuant to this Agreement and the applicable Transaction Documents,
when issued and delivered in accordance with the terms of this Agreement and the
applicable Transaction Documents, will be duly and validly issued and will be
fully paid and non-assessable and the Warrant Shares, when issued and delivered
in accordance with the Warrant, and assuming proper payment and exercise in
accordance with the provisions of the Warrants, will be duly and validly issued
and will be fully paid and non-assessable.

 

(c)         Authorization; Enforcement. Except as set forth in Schedule 4(c),
the execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company, and the consummation of the transactions
contemplated hereby and thereby, will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any provision of any
law or any judgment, decree, order, regulation or rule of any court, agency or
other governmental authority applicable to the Company, (b) except as set forth
in Section 4(d) below, require any consent, approval or authorization of, or
declaration, filing or registration with, any person (except for Shareholder
Approval (as defined in Section 5(i)), (c) result in a default (with or without
the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
shares of Common Stock, preferred stock or other securities of the Company, (e)
conflict with or result in a breach of or constitute a default under any
provision of the certificate of incorporation or bylaws of the Company, or (f)
invalidate or adversely affect any permit, license, authorization or status used
in the conduct of the business of the Company.

 

8

 

 

(d)         Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) approval of the issuance of the securities by the NYSE MKT
(“NYSE MKT Approval”), (ii) the filing of Form D with the SEC and such filings
as are required to be made under applicable state securities laws, (iii)
obtaining Shareholder Approval or (iv) as set forth on Schedule 4(d)
(collectively, the “Required Approvals”).

 

(e)         SEC Filings. The Company is subject to, and in full compliance with,
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of the Company’s
filings for the prior two full fiscal years plus any interim period
(collectively, the “SEC Filings”), and all such SEC Filings are incorporated
herein by reference. The SEC Filings, when they were filed with the SEC (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), complied in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.

 

(f)         No Financial Advisor. The Company acknowledges and agrees that each
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Subscriber’s purchase of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(g)         Indemnification. The Company will indemnify and hold harmless each
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Company contained herein or in any document furnished by the
Company to the Subscriber in connection herewith being untrue in any material
respect or any breach or failure by the Company to comply with any covenant or
agreement made by the Company to the Subscriber in connection therewith.

 

(h)         Capitalization and Additional Issuances. The capitalization of the
Company is as set forth in Schedule 4 (h). Except as set forth in Schedule 4
(h), the Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed on Schedule 4 (h), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock equivalents. Except as
set forth on Schedule 4 (h), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Subscribers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except for NYSE MKT Approval, no further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as set forth on Schedule
4(h), there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders .

 

9

 

 

(i)         Private Placements. Assuming the accuracy of each Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.

 

(j)         Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Units will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(k)         Reporting Company/Shell Company Status. The Company is a
publicly-held company subject to reporting obligations pursuant to Sections
12(g) and 13 of the Exchange Act. Pursuant to the provisions of the Exchange
Act, the Company has timely filed all reports and other materials required to be
filed by the Company thereunder with the SEC during the preceding twelve months.
The Company, as of the Closing Date, is not a “shell company”, as that term is
employed in Rule 144 under the Securities Act. Except as set forth on Schedule
4(k), the Company is in full compliance with the continued listing standards of
NYSE MKT, and has no reason to believe that it will not in the foreseeable
future continue to be in compliance with all such listing and maintenance
requirements.

 

(l)         Litigation. Except as set forth on Schedule 4 (l), there is no
action, suit, proceeding, inquiry or investigation before or by the Trading
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries.  No director, officer or employee of
the Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation.  Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries.  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Trading Market”
means any of the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE MKT, The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, OTCQB, OTCQX or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

(m)          Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its and its Subsidiaries’ relations with their
respective employees are good.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except as disclosed in Schedule
4(m) or where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

10

 

 

(n)          Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim.  The Company
is not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended.

 

(o)          Indebtedness and Other Contracts. Except as set forth on Schedule
4(o) annexed hereto, neither the Company nor any of its Subsidiaries, (i) has
any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(p)         No Undisclosed Events, Liabilities, Developments or Circumstances.
Since the date of the latest audited financial statements included within the
SEC Filings, except as specifically disclosed in a subsequent SEC Filing: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) except as set forth on Schedule 4(h), the Company has not issued
any equity securities to any officer, director or Affiliate. The Company does
not have pending before the SEC any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth on Schedule 4 (p), no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.

 

11

 

 

(q)         No Additional Agreements. Neither the Company nor any of its
Subsidiaries has any agreement or understanding with any Subscriber with respect
to the transactions contemplated by the Transaction Documents other than
pursuant to documents substantially identical to the Transaction Documents.

 

(r)         No Disqualification Events. To the Company’s knowledge, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering contemplated
hereby, any beneficial owner of 20% or more of the Company's outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with the
Company in any capacity at the time of sale (each, an “Issuer Covered Person”)
is subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

(s)         General Solicitation. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the Securities Act) or any person acting on behalf
of the Company or such affiliate will solicit any offer to buy or offer or sell
the Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(t)         Compliance. To the Company’s knowledge, neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(u)         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Filings, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(v)         Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property (if any) owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all liens, except for (i) liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made in accordance with GAAP and, the payment of
which is neither delinquent nor subject to penalties. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

12

 

 

(w)         Intellectual Property. Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses as described in
the SEC Filings and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement except as would not reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Filings, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(x)          Reserved.

 

(y)         Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(z)         Listing and Maintenance Requirements.  The Common Stock is quoted on
the NYSE MKT under the symbol MGT. Except as set forth on Schedule 4(z), the
Company has not, in the twenty-four (24) months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(aa)        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb)        Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial record-keeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, applicable
money laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened

 

(cc)        Reserved.

 

(dd)        Acknowledgment Regarding Subscribers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Subscribers is acting solely in
the capacity of an arm’s length Subscriber with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Subscriber is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Subscriber or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Subscribers’ purchase of the Securities. The Company
further represents to each Subscriber that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

13

 

 

(ee)         No Integrated Offering. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(ff)         Application of Takeover Protections. The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Subscribers’
ownership of the Securities.

 

(gg)         Registration Rights. Other than as set forth on Schedule 4(gg), no
Person other than the Subscribers herein has any right to cause the Company or
any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary.

 

(hh)         Certain Fees. Except as disclosed on Schedule 4(hh), no brokerage,
finder’s fees, commissions or due diligence fees are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.

 

(ii)         Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
Except as set forth on Schedule 4(ii), the Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the SEC Filings, the Company and the
Subsidiaries have established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.

 

(jj)         Transactions With Affiliates and Employees. Except as set forth on
Schedule 4(jj), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company except as disclosed on Schedule
4(jj).

 

14

 

 

(kk)         Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(ll)          Disclosure.

 

The Company confirms that neither it nor any other Person acting on its behalf
has provided any of the Subscribers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information regarding the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Subscribers will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Subscribers regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Subscriber makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

(mm)      Survival. The foregoing representations and warranties shall survive
the Closing.

 

5.OTHER AGREEMENTS OF THE PARTIES

 

(a)         Furnishing of Information. As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Subscribers and make publicly available in accordance with Rule
144(c) under the Securities Act such information as is required for the
Subscribers to sell the Securities under Rule 144. The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request, at the sole cost and expense of the Company including transfer agent
and legal opinion fees and expenses, all to the extent required from time to
time to enable such person to sell such Securities without registration under
the Securities Act within the limitation of the exemptions proved by Rule 144
under the Securities Act.

 

(b)         Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.

 

15

 

 

(c)         Securities Laws Disclosure; Publicity. The Company shall by 8:30
a.m. (New York City time) (a) on the third Business Day after this Agreement has
been executed, file a Current Report on Form 8-K with the SEC (the “8-K
Filing”), including the Transaction Documents as exhibits thereto. From and
after the issuance of the 8-K Filing, the Company shall have publicly disclosed
all material, non-public information delivered to any of the Subscribers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents. The Company and each Subscriber shall consult
with each other in issuing any press releases with respect to the transactions
contemplated hereby, and no Subscriber shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, which consent shall not unreasonably be withheld. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Subscriber,
or include the name of any Subscriber in any filing with the SEC or any
regulatory agency, without the prior written consent of such Subscriber, except
to the extent such disclosure is required by law or in connection with the
Transaction Documents, in which case the Company shall provide the Subscribers
with prior notice of such disclosure.

 

(d)         Integration. The Company shall not, and shall use its best efforts
to ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Units in a
manner that would require the registration under the Securities Act of the sale
of the Units to the Subscribers.

 

(e)         Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares, including without limitation promptly preparing and filing
any proxy or information statement with the SEC for purposes of a special
meeting to authorize the issuance of additions shares to Subscribers, which in
no event shall be filed more than ten (10) Business Days following the date on
which the Company becomes aware that it may have inadequate authorized capital.

 

(f)          Right of Participation. Until twelve (12) months following the
Closing Date, GRQ Consultants, Inc. 401K FBO Barry Honig (the “Lead Investor”)
shall be given not less than ten (10) days prior written notice of any proposed
sale by the Company of its Common Stock or other securities or equity linked
debt obligations (“Other Offering”). If the Lead Investor elects to exercise its
rights pursuant to this Section 5(f), the Lead Investor shall have the right
during the ten (10) days following receipt of the notice, to purchase in the
aggregate up to fifty percent (50%) of all of such offered Common Stock, debt or
other securities in accordance with the terms and conditions set forth in the
notice of sale, relative to each other in proportion to the amount of Units
issued to them as of the Closing Date. In the event such terms and conditions
are modified during the notice period, the Lead Investor shall be given prompt
notice of such modification and shall have the right during the five (5) days
following the notice of modification to exercise such right. Notwithstanding the
foregoing, the Lead Investor shall have no right of participation with respect
to any offering of securities incrementally at market prices on the Principal
Market, where a broker-dealer, acting as the Company’s agent, can continuously
change the amount and manner of sales depending on market conditions and
instructions from the Company (an “ATM Offering”).

 

(g)         Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf will provide any Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information, and each Subscriber agrees, and shall direct its agents and counsel
not to, request any material non-public information from the Company or any
Person acting on its behalf, unless prior thereto such Purchaser shall have
executed a written agreement with the Company regarding the confidentiality and
use of such information. The Company understands and confirms that each
Subscriber shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

16

 

 

(h)         Limitations on Issuances and Financings. Until the five (5) month
anniversary of the Final Closing Date, without the prior written consent of the
Lead Investor and other than in connection with (i) the issuance of shares of
Common Stock or options to purchase Common Stock issued to directors, officers,
employees or consultants of the Company pursuant to any Approved Stock Plan;
(ii) the issuance of shares of Common Stock issued upon the conversion or
exercise of Convertible Securities or contractual agreements (other than options
to purchase Common Stock or other equity incentive awards issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) issued prior to the
date hereof, provided that the conversion price of any such Convertible
Securities (other than options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) is not lowered by
subsequent amendment, none of such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) are subsequently amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities (other than options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) are
otherwise materially changed in any manner that adversely affects any of the
Subscribers; (iii) the shares of Common Stock issuable upon exercise of the
Warrants; and (iv) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital, the Company
shall not  issue any Common Stock or securities convertible into or exercisable
for shares of Common Stock (or modify any of the foregoing which may be
outstanding) to any person or entity. For purposes of this Section 5(h),
“Approved Stock Plan” shall mean any employee benefit plan which has been
approved by the board of directors of the Company on or prior to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer or director for services provided
to the Company in their capacity as such (including, without limitation, any
adjustments to the number of shares reserved for issuance thereunder as a result
of the operation of any evergreen provisions), “Convertible Securities” shall
mean any stock or other security (other than Options) that is at any time and
under any circumstances, directly or indirectly, convertible into, exercisable
or exchangeable for, or which otherwise entitles the holder thereof to acquire,
any shares of Common Stock, and “Options” shall mean any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities. In addition to the foregoing, the Company shall not issue any shares
of Common Stock pursuant to an ATM Offering at a price per share lower than
$0.75 until the earlier of (i) the six (6) month anniversary of the Final
Closing Date or (ii) such date as the closing price of the Common Stock on the
NYSE MKT is at least $0.75 for five (5) consecutive Trading Days and a
Registration Statement (as defined in Section 7(a)) registering all of the
Shares and Warrant Shares has been declared effective.

 

(i)         Shareholder Approval. If it is required in order to permit the full
exercise of the Warrants issued pursuant to this Agreement into shares of Common
Stock in accordance with applicable listing rules of the NYSE MKT (the
“Shareholder Approval”), the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) as soon
as reasonably practicable, for the purpose of obtaining Shareholder Approval,
with the recommendation of the Company’s Board of Directors that such proposal
be approved, and the Company shall solicit proxies from its shareholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and all management-appointed proxyholders shall vote their
proxies in favor of such proposal. If the Company does not obtain Shareholder
Approval at the first special meeting, the Company shall call a meeting every
three months thereafter to seek Shareholder Approval until the earlier of the
date Shareholder Approval is obtained or the Warrants are no longer outstanding.
In connection with the Shareholder Approval, the Company shall enter into a
voting agreement in the form attached hereto as Exhibit C.

 

(j)         Use of Proceeds. The Company anticipates using the gross proceeds
from the Offering for general corporate purposes.

 

(k)         DTC Program. From the Closing Date until such time as no Subscriber
holds any of the Securities, the Company shall use its best efforts to employ as
the transfer agent for the Shares, and Warrant Shares a participant in the
Depository Trust Company Automated Securities Transfer Program (FAST) and cause
the Common Stock to be transferable pursuant to such program.

 

(k)         Closing Documents. On or prior to fourteen (14) calendar days after
each Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Subscriber executed copies of the Transaction Documents, Securities and
other document required to be delivered to any party pursuant to this Agreement.

 

17

 

 

6.CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

(a) The Closing of the sale of the Units is conditioned upon satisfaction of the
following conditions precedent on or before the Closing Date:

 

(i)         As of the Closing, no legal action, suit or proceeding shall be
pending against the Company that seeks to restrain or prohibit the transactions
contemplated by this Agreement.

 

(ii)         The representations and warranties of the Company and the
Subscribers contained in this Agreement shall have been true and correct in all
material respects on the date of this Agreement (except whether such
representations are qualified by material or material adverse effect, which
shall be true and correct in all respects) and shall be true and correct as of
the Closing as if made on the Closing Date and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
in connection with the consummation of the transactions contemplated by the
Transaction Documents at or prior to the Closing Date and the Company shall
deliver a certificate, executed by its Chief Executive Officer, dated as of the
Closing Date, certifying that the foregoing is true.

 

(iii)         The Company shall deliver to the Subscribers, a certificate from
the Company, signed by its Secretary or Assistant Secretary, including
incumbency specimen signatures of any signatory of any Transaction Document of
the Company and certifying that the attached copies of the Company’s Certificate
of Incorporation, as amended and Bylaws, as amended, and resolutions of the
Board of Directors of the Company approving this the Offering, are all true,
complete and correct and remain in full force and effect.

 

(iv)         The Company shall have submitted to NYSE MKT, a “Listing of
Additional Shares” application (the “LAS”) for the listing of the Shares and the
Warrant Shares thereon and NYSE MKT shall have completed its review of the LAS
without comment.

 

7.REGISTRATION RIGHTS.

 

(a)  Required Registration.  Subject to Shareholder Approval and the provisions
hereof, on or before thirty (30) days following the Final Closing Date (the
“Required Registration Date”), the Company shall file a registration statement
on Form S-1 or Form S-3, if available, registering for resale all Registrable
Securities (such Registration Statement, a “Required Registration Statement”)
and use its best efforts to cause such Required Registration Statement to be
declared effective by the SEC sixty (60) days after filing.  “Registrable
Securities” means the Shares and Warrant Shares.  Registrable Securities shall
continue to be Registrable Securities (whether they continue to be held by the
Subscribers or they are sold to other Persons) until (i) they are sold pursuant
to an effective registration statement under the Securities Act; (ii) they may
be sold by their holder pursuant to Rule 144 without limitation thereunder on
volume or manner of sale; or (iii) they shall have otherwise been transferred
and new securities not subject to transfer restrictions under any federal
securities laws and not bearing any legend restricting further transfer shall
have been delivered by the Company, all applicable holding periods shall have
expired, and no other applicable and legally binding restriction on transfer by
the Subscriber thereof shall exist under the Securities Act.

 

(i)  Upon the date of effectiveness of the Required Registration Statement, the
Company shall cause the Required Registration Statement to remain effective
until such time as all of the Registrable Securities covered by such Required
Registration Statement have been sold pursuant to such Required Registration
Statement.

 

18

 

 

(b)  Piggyback Registration Rights.  (i)  If at any time the Company has
registered or has determined to register any of its securities for its own
account or for the account of other security holders of the Company on any
registration form (other than Form S-4 or S-8) which permits the inclusion of
the Registrable Securities (a “Piggyback Registration”), the Company will give
the Subscribers written notice thereof promptly (but in no event less than
fifteen (15) days prior to the anticipated filing date) and, subject to
Section 7(b)(iv), shall include in such registration all Registrable Securities
requested to be included therein pursuant to the written request of one or more
Subscriber received within 10 days after delivery of the Company’s notice.  If a
Piggyback Registration is initiated as a primary underwritten offering on behalf
of the Company, and the managing underwriters advise the Company and the
Subscribers that in their reasonable opinion the number of shares of Common
Stock and other Registrable Securities proposed to be included in such
registration exceeds the Maximum Number of Shares, the Company shall include in
such registration:  (i) first, the number of shares of Common Stock that the
Company proposes to sell; and (ii) second, the number of shares of Common Stock
and other Registrable Securities requested to be included therein by holders of
Common Stock and other Registrable Securities, including Subscribers who have
provided notice in accordance with this Section 7(b)(i) pro rata among all such
holders on the basis of the number of shares of Common Stock and other
Registrable Securities requested to be included therein by all such holders or
as such holders and the Company may otherwise agree. “Maximum Number of Shares”
means the number of Registrable Securities proposed to be included in a
Registration Statement that can be sold in an underwritten offering without
materially delaying or jeopardizing the success of the subject offering
(including the offering price per share).

 

(ii)  If a Piggyback Registration is initiated as an underwritten registration
on behalf of a holder of shares of Common Stock other than the Subscribers, and
the managing underwriters advise the Company that in their reasonable opinion
the number of shares of Common Stock and other Registrable Securities proposed
to be included in such registration exceeds the Maximum Number of Shares, then
the Company shall include in such registration:  (i) first, the number of shares
of Common Stock requested to be included therein by the holder(s) requesting
such registration; (ii) second, the number of shares of Common Stock and other
Registrable Securities requested to be included therein by other holders of
shares of Common Stock and other Registrable Securities, including the
Subscribers (if the Subscribers have elected to include Registrable Securities
in such Piggyback Registration), pro rata among such holders on the basis of the
number of shares of Common Stock and other Registrable Securities requested to
be included therein by such holders or as such holders and the Company may
otherwise agree; and (iii) third, the number of shares of Common Stock that the
Company proposes to sell.

 

(iii)  If any Piggyback Registration is a primary or secondary underwritten
offering, the Company shall have the right to select, in its sole discretion,
the managing underwriter or underwriters to administer any such offering.

 

(c)  Expenses of Registration and Selling.  All Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company.  All Expenses (including, for the avoidance of doubt, any
underwriting discount or commission applicable to the sale by a Subscriber)
incurred in connection with the sale of any securities registered hereunder
shall also be borne by the Company.

 

(d)  Obligations of the Company.  Whenever required to effect the registration
of any Registrable Securities, the Company shall, as expeditiously as reasonably
practicable, subject to the other provisions of this Section 7:

 

(i)  Prepare and file with the SEC a Registration Statement with respect to a
proposed offering of Registrable Securities and use commercially reasonable
efforts to have such Registration Statement declared effective as promptly as
practicable.

 

(ii)  Prepare and file with the SEC such amendments and supplements to the
applicable Registration Statement and the Prospectus or prospectus supplement
used in connection with such Registration Statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such Registration Statement.

 

(iii)  Furnish to the selling Subscriber or Subscribers and any underwriters
such number of copies of the applicable Registration Statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
Prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

 

(iv)  Notify the selling Subscriber or Subscribers at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which such statements were
made, not misleading.

 

19

 

 

(v)    Give written notice to the selling Subscriber or Subscribers:

 

(1)      when any Registration Statement filed pursuant to Section 7(a) or 7(b)
or any amendment thereto has been filed with the SEC and when such Registration
Statement or any post-effective amendment thereto has become effective;

 

(2)      of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)      of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose;

 

(4)      of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

 

(5)      of the happening of any event that requires the Company to make changes
in any effective Registration Statement or prospectus in order to make the
statements therein not misleading (in the case of the prospectus, in the light
of the circumstances under which such statements were made) (which notice shall
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).

 

(vi)   Use commercially reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement referred to in Section 7(d)(v)(3) at the earliest practicable time.

 

(vii)   Upon the occurrence of any event contemplated by Section 7(d)(v)(5),
promptly prepare a post-effective amendment to such Registration Statement or a
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to the selling Subscriber or Subscribers and any
underwriters, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  If the Company notifies the selling Subscriber or Subscribers in
accordance with Section 7(d)(v)(5) to suspend the use of the prospectus until
the requisite changes to the prospectus have been made, then the selling
Subscriber or Subscribers and any underwriters shall suspend use of such
prospectus and use commercially reasonable efforts to return to the Company all
copies of such prospectus (at the Company’s expense) other than permanently
filed copies then in the possession of the selling Subscriber or Subscribers or
the underwriter.

 

(e)  Suspension of Sales.  Upon receipt of written notice from the Company that
a Registration Statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or that circumstances exist that make the use of such Registration
Statement, prospectus or prospectus supplement inadvisable, the selling
Subscriber or Subscribers shall forthwith discontinue disposition of Registrable
Securities until the selling Subscriber or Subscribers have received copies of a
supplemented or amended Prospectus or prospectus supplement, or until the
selling Subscriber or Subscribers are advised in writing by the Company that the
use of the Prospectus and, if applicable, prospectus supplement may be resumed. 
If so directed by the Company, the selling Subscriber or Subscribers shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the selling Subscriber’s or Subscribers’
possession, of the prospectus and, if applicable, prospectus supplement covering
such Registrable Securities current at the time of receipt of such suspension
notice.  The total number of days that any such suspension may be in effect in
any 180-day period shall not exceed 60 days.

 

20

 

 

(f)  Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 7(d) that the
selling Subscriber or Subscribers and the underwriter(s), if any, shall furnish
to the Company such information regarding themselves, the Registrable Securities
held by them and the intended method of disposition of such securities as shall
be required to effect the registered offering of their Registrable Securities.

 

(g)  Indemnification.  (i)  In connection with each registration pursuant to
Section 7, the Company agrees to indemnify and hold harmless each selling
Subscriber, and each Person, if any, who controls any selling Subscriber within
the meaning of Section 15 of the Securities Act, as follows:

 

(1)      against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of an untrue statement of a material fact
included in any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

(2)      against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld;

 

provided, however, that, with respect to any selling Subscriber, this indemnity
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of an untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by such selling Subscriber expressly for use in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto).

 

(ii)       Each selling Subscriber agrees severally, and not jointly, to
indemnify and hold harmless the Company, its directors, each of its officers who
signed a Registration Statement, and the other selling Subscribers, and each
Person, if any, who controls the Company and any other selling Subscriber within
the meaning of Section 15 of the Securities Act, against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 7(g)(i), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto), or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by such selling
Subscriber expressly for use in the Registration Statement (or any amendment
thereto), or any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto); provided that no such selling Subscriber shall be liable
under this Section 7(g) for any amounts exceeding the product of the sales price
per Registrable Security and the number of Registrable Securities being sold
pursuant to such Registration Statement or prospectus by such selling
Subscriber.

 

(iii)      Each indemnified party shall give prompt notice to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve the indemnifying party from any liability it may have under this
Agreement, except to the extent that the indemnifying party is prejudiced
thereby.  If it so elects, after receipt of such notice, an indemnifying party,
jointly with any other indemnifying parties receiving such notice, may assume
the defense of such action with counsel chosen by it; provided, however, that
the indemnified party shall be entitled to participate in (but not control) the
defense of such action with counsel chosen by it, the reasonable fees and
expenses of which shall be paid by such indemnified party, unless a conflict
would arise if one counsel were to represent both the indemnified party and the
indemnifying party, in which case the reasonable fees and expenses of counsel to
the indemnified party shall be paid by the indemnifying party or parties.  In no
event shall the indemnifying party or parties be liable for a settlement of an
action with respect to which they have assumed the defense if such settlement is
effected without the written consent of such indemnifying party, or for the
reasonable fees and expenses of more than one counsel for (i) the Company, its
officers, directors and controlling persons as a group, and (ii) the selling
Subscribers and their controlling persons as a group, in each case, in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or
circumstances; provided, however, that if, in the reasonable judgment of an
indemnified party, a conflict of interest may exist between such indemnified
party and the Company or any other of such indemnified parties with respect to
such claim, the indemnifying party shall be obligated to pay the reasonable fees
and expenses of such additional counsel.

 

21

 

 

(h)  Contribution.  (i)  If the indemnification provided for  in or pursuant to
Section 7(g) is due in accordance with the terms hereof, but held by a court of
competent jurisdiction to be unavailable or unenforceable in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions which result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations. 
The relative fault of the indemnifying party on the one hand and of the
indemnified party on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  In no event shall the liability
of the selling Subscribers be greater in amount than the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 7(g)(i) had been available under
the circumstances.

 

(ii)  No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 7(h)(ii)), each director of the Company, each officer of the
Company who signed a Registration Statement, and each Person, if any, who
controls the Company or a selling Subscriber within the meaning of Section 15 of
the Securities Act shall have the same rights to contribution as the Company or
such selling Subscriber, as the case may be.

 

(i)         Representations, Warranties and Indemnities to Survive.  The
indemnity and contribution agreements contained in this Section 7 shall remain
operative and in full force and effect regardless of (i) any termination of any
underwriting or agency agreement; (ii) any investigation made by or on behalf of
the selling Subscriber or Subscribers, the Company or any underwriter or agent
or controlling Person; or (iii) the consummation of the sale or successive
resales of the Registered Securities.

 

8.MISCELLANEOUS PROVISIONS

 

(a)         Each party hereto acknowledges that (i) Sichenzia Ross Friedman
Ference LLP (“SRFF”) has served as counsel to the Company in connection with
this Agreement and the matters described herein and (ii) SRFF has represented
the Lead Investor and certain Subscribers in the past and may continue to do so
in the future.  Each party has been advised by the foregoing counsel that in
connection with this Agreement and the matters described herein, it should
retain counsel of its choice inasmuch as important rights may be involved or
affected relative to the matters herein.  Each party has been represented by its
own separate legal counsel in connection with this Agreement. No presumption
against any party to this Agreement shall be asserted as a result of the
drafting of or in connection with the drafting and negotiation of this Agreement
and ancillary agreements.

 

(b)         Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)         Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

22

 

 

(d)         The representations, warranties and agreement of each Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Securities.

 

(e)         Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)         Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and assigns.
If any Subscriber is more than one person or entity, the obligation of any
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)         This Agreement is not transferable or assignable by the Company.

 

(h)         The Company hereby represents and warrants as of the date hereof and
as of any Closing Date that none of the terms offered to any Person with respect
to any offer, sale or subscription of Securities (each a "Subscription
Document"), is or will be more favorable to such Person than those of the
Subscriber and this Agreement shall be, without any further action by the
Subscriber or the Company, deemed amended and modified in an economically and
legally equivalent manner such that the Subscriber shall receive the benefit of
the more favorable terms contained in such Subscription Document.
Notwithstanding the foregoing, the Company agrees, at its expense, to take such
other actions (such as entering into amendments to the Transaction Documents) as
the Subscriber may reasonably request to further effectuate the foregoing.

 

(i)         The obligations of each Subscriber under any Transaction Document
are several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance or
non-performance of the obligations of any other Subscriber under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Subscriber pursuant hereto or thereto, shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Subscriber shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose. Each
Subscriber has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. The Company has elected to provide
all Subscribers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any of the Subscribers. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Subscriber, solely, and not between the Company and
the Subscribers collectively and not between and among the Subscribers. The
Company acknowledges that any actions of Subscribers now, and in the future, in
which (A) any review or approval is sought by the Company, including, without
limitation, review, approval or acceptance of any reportable event required to
be reported in any SEC filing or report by the Company; or (B) any amendment,
waiver, right of first refusal, participation right, acquisition or financing,
including any acquisition or financing is proposed, introduced, offered or
arranged by any one or more Subscribers or their affiliates or sought by the
Company, shall not be claimed by the Company or any person seeking to assert
such a claim on behalf of the Company, to constitute the forming of any “Group”
as such term is defined under Section 13(d) or Section 16 of the Exchange Act,
nor shall any activity permit the Company or any third party holder of
securities of the Company to assert any claim that any beneficial ownership
limitations or conversion limitations of the Warrants have been exceeded and
such Subscriber, alone or in conjunction with others, constitutes a “Group” for
purposes of the Exchange Act as a result thereof.

 

23

 

 

(j)          Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended and no right hereunder shall be waived, except in
writing signed by both (a) the Company and (b) Subscribers holding at least 60%
of the Units sold in the Offering outstanding on the date of determination
(including the Lead Investor). The Company shall be prohibited from offering any
additional consideration to any Subscriber in this Offering (or such original
Subscriber’s transferee) for the purposes of inducing such person to change,
modify, waive or amend any term of this Agreement or any other Transaction
Document without making the same offer on a pro-rata basis to all other
Subscribers (and those transferees) in this Offering allocable to the securities
acquired by such transferee(s).

 

(k)         This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles.

 

(l)         The Company and each Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(m)         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(n)         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

24

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2015.

 

  x  $0.25  for per Unit      =   Units subscribed for         Aggregate
Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3. ___ Community Property 9. ___ Married with Separate Property 4. ___ Tenants
in Common 10. ___ Keogh 5. ___ Corporation/Partnership/ Limited Liability
Company 11. ___ Tenants by the Entirety 6. ___ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 24
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 25.

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

_________________________________

Name (Please Print)

 

_________________________________

Name of Additional Purchaser

     

_________________________________

Residence: Number and Street

 

_________________________________

Address of Additional Purchaser

     

_________________________________

City, State and Zip Code

 

_________________________________

City, State and Zip Code

     

_________________________________

Social Security Number

 

_________________________________

Social Security Number

     

_________________________________

Telephone Number

 

_________________________________

Telephone Number

     

_________________________________

Fax Number (if available)

 

________________________________

Fax Number (if available)

     

_________________________________

E-Mail (if available)

 

________________________________

E-Mail (if available)

     

__________________________________

(Signature)

 

 

________________________________

(Signature of Additional Purchaser)

ACCEPTED this ___ day of _________ 2015, on behalf of the Company.

 

  By:         Name:      

Title:

 

 

[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 

 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:   State of Principal Office:  

Federal Taxpayer Identification Number:

 

____________________________________________

Office Address

 

____________________________________________

City, State and Zip Code

 

____________________________________________

Telephone Number

 

____________________________________________

Fax Number (if available)

 

____________________________________________

E-Mail (if available)

 

  By:         Name:       Title:  

 

[seal]

 

Attest: _________________________________

(If Entity is a Corporation)

 

 

_________________________________

 

_________________________________

Address

    ACCEPTED this ____ day of __________ 2015 , on behalf of the Company.

 

  By:         Name:       Title:  

 

[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 

 

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

¨ You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock or preferred stock, is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Securities is made solely
by persons or entities that are accredited investors.     o You are a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, as amended.     o You are an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
a corporation, Massachusetts or similar business trust or a partnership, in each
case not formed for the specific purpose of making an investment in the
Securities and its underlying securities in excess of $5,000,000.     o You are
a director or executive officer of the Company.     o You are a natural person
whose individual net worth, or joint net worth with your spouse, exceeds
$1,000,000 (excluding residence) at the time of your subscription for and
purchase of the Securities.     o You are a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with your spouse in excess of $300,000 in each of the two most recent
years, and who has a reasonable expectation of reaching the same income level in
the current year.     o You are a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities and
whose subscription for and purchase of the Securities is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.     o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 

 

 

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Securities, your:

 



  Investment Objectives: ¨ Aggressive Growth ¨ Speculation               Risk
Tolerance: ¨ Low Risk ¨ Moderate Risk ¨ High Risk

 

Are you associated with a FINRA Member Firm?     ¨ Yes  ¨ No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____   ____ I/We understand that this investment is not guaranteed.    
____   ____ I/We are aware that this investment is not liquid.     ____   ____
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.     ____   ____
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.

 

___________________________________

Name of Purchaser [please print]

 

___________________________________

Signature of Purchaser (Entities please

provide signature of Purchaser’s duly

authorized signatory.)

 

___________________________________

Name of Signatory (Entities only)

 

___________________________________

Title of Signatory (Entities only)

___________________________________

Name of Co-Purchaser [please print]

 

___________________________________

Signature of Co-Purchaser

 

[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]

 

 

 

 

EXHIBIT A

 

Form of Warrant

 

See attached.

 

 

 

 

EXHIBIT B

 

Wire Instructions

 

Bank of America

ABA# 026 009593

MGT Capital Investments, Inc.

Account# 4830 5243 1914

 

 

 

 

EXHIBIT C

 

Form of VOTING AGREEMENT

 

See attached.

 

 

 